Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143274-5                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  _________________________________________                                                            Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re C.M. ROBINSON, Minor.                                       SC: 143274-5                           Brian K. Zahra,
                                                                    COA: 300648; 300779                               Justices
                                                                    St Clair CC Family Div:
  _________________________________________/                        10-000200-NA

         On order of the Court, the application for leave to appeal the May 26, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals. We agree with the Court of Appeals conclusion that clear and convincing
  evidence supported the statutory grounds for termination at the initial dispositional
  hearing. MCL 712A.19b(3)(i), (j), and (l). Both respondents demonstrate prolonged
  histories of instability. Respondent mother has had her parental rights to five other
  children terminated, has failed to benefit from prior services, and has a history of mental
  health problems with questionable treatment compliance. Respondent father has a
  conviction for criminal sexual conduct with a minor, is on probation for drug trafficking,
  and suffers from chronic unemployment.

         Although respondents have made attempts to improve their circumstances, the
  Court of Appeals erred by reversing the trial court’s finding that termination was in the
  child’s best interests under MCL 712A.19b(5). As the Court of Appeals partial dissent
  recognized, the parties’ only very recent efforts at improvement do not demonstrate “a
  sufficient or maintained improvement in their abilities or situations given their prolonged
  history of problems to suggest . . . that it would not be in the child’s best interest to
  terminate their parental rights.” Petitioner points out that the Legislature’s 2008
  amendment of MCL 712A.19b(5), which deleted the word “clearly” from the statute,
  suggests that a different burden of proof and standard of review is applicable to the best
  interests determination. However, regardless of the burden of proof or standard of review
  that is applied, the evidence overwhelmingly supports termination. Accordingly, we
  REINSTATE the St. Clair Circuit Court, Family Division, order terminating both
  respondents’ parental rights.

        CAVANAGH, J., concurs in result only.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
         t0928                                                                 Clerk